CAUSE NO. 12-19-00128-CR

                            IN THE COURT OF APPEALS
                       TWELFTH COURT OF APPEALS DISTRICT
                                  TYLER, TEXAS




ALEXANDRO CAMACHO,                            }       APPEALED FROM COUNTY COURT
APPELLANT

V.                                            }       AT LAW IN AND FOR

THE STATE OF TEXAS,                           }       SMITH COUNTY, TEXAS
APPELLEE
                                             ORDER
       Came on for review the status of the instant appeal, and the same having been considered,
it appears that Appellant is not currently represented by counsel.
       On April 5, 2019, the Docketing Statement was due to be filed. TEX. R. APP. P. 32.2. On
April 5, 2019, this Court notified Appellant that a Docketing Statement was to be filed and gave
him until April 15, 2019, to file it. Thereafter, Appellant filed a defective Docketing Statement.
       Pursuant to TEX. R. APP. P. 32.2 it is ORDERED that the Honorable Jason Ellis, Judge of
the County Court at Law of Smith County, shall immediately conduct a hearing to determine the
cause of Appellant’s failure to file a compliant Docketing Statement and whether the Appellant
has abandoned the appeal.
       It is FURTHER ORDERED that the trial court determine whether: (1) Appellant is
indigent and entitled to the appointment of counsel on appeal; (2) Appellant has sufficient funds
to retain counsel; or (3) Appellant desires to represent himself on appeal.
       It is ADDITIONALLY ORDERED that once findings are made as to the above issues,
the trial court shall appoint counsel, give Appellant an appropriate deadline for retaining counsel,
or administer the appropriate warnings concerning the dangers of self-representation, in
accordance with its findings and the court shall also take necessary action to insure the prompt
filing of a proper Docketing Statement with this Court.
       It is FINALLY ORDERED that a supplemental record containing the court’s findings of
fact and conclusions of law and any appropriate order(s) attendant thereto be certified to this
Court on or before May 13, 2019.
       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this 11th
day of April 2019, A.D.



                                                     ________________________________
                                                     KATRINA MCCLENNY, CLERK
                                                     12TH COURT OF APPEALS